In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Aliotta, J.), entered March 13, 2003, which, upon a jury verdict, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly rejected the plaintiffs’ request to charge the jury that the defendants were liable for any subsequent aggravation of the injuries due to subsequent medi*657cal treatment, or even subsequent medical malpractice (see PJI3d 2:305 [2004 Supp]), since there was no factual basis for such a charge (see LaGrasta v Ettayyim, 5 AD3d 737 [2004]; Lebron v St. Vincent’s Hosp. & Med. Ctr., 261 AD2d 246 [1999]). S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.